Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 41-60 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al., US 2008/0195584 (hereinafter Nath) in view of Whitehouse et al., US 20070043803 (hereinafter Whitehouse).

For claims 41, 50, 59, Nath teaches a method for question answering, the method comprising: 
receiving a natural language user query directed to a QA system that determines relationships between concepts of data of a mixed corpus to response to queries, the query comprising an identification of a type of event, a geographical scope (see Nath, [0015], “queries issued by clients,” [0020], “server receives queries from any number of client devices,” where queries received from users at client devices represent receiving queries at plurality of applications, [0029] “user…entering phrases or sentences…What is the traffic on I-90 and I5 interchange?”); 
communicating the query to mobile edge capture and analytics middleware (see Nath [0020], “server receives queries from any number of client devices” for processing, where “server” represents mobile edge capture and analytics middleware); 
using the mobile edge capture and analytics middleware to: 
translate the query into a description of data to be obtained (see Nath, [0015], “portal service translates an queries issued by clients into a sequence of declarative queries.  The first query asks the backend database to determine a set of relevant sensors,” [0024], “server 102 analyzes and translates the query into a sequence of declarative queries that may be used to identify a set of sensors that can contribute to the sensor data requested by the user”); 
collect real time raw data simultaneously (see [0014], “continuous access to sensor readings obtained from various sensors spread throughout disparate sensor networks,” [0061], “sensors capture data pertaining to weather, traffic, parking, security, real-time views”); and
process the real time raw data into phenomenon data comprising a smaller volume than the real time raw data and higher level semantics (see Nath, [0024] – [0029], “identifying the appropriate set of sensors to respond to the user’s query, query processing module 120 discovers attributes of the set of sensors” such that request for “weather in Seattle” or “What is the traffic on I-90 and I5 interchange?” will result in obtaining “temperature” or traffic data at sensors positioned in “specific geographic location” where data pertaining to temperature or traffic at a specific location represents a phenomenon that is smaller in volume than the entire set of real time raw data collected at the sensor(s) and is a higher level semantic as it identifies specific data pertaining to a user request;). 

Whitehouse teaches “each query comprising only an identification of a type of event, a geographical scope and a time duration” and searching for sensor data that meets query parameters” (see [0034], [0052] – [0054], “an Employee wants to know when to arrive at work in order to get a parking space on the first floor of the parking deck” resulting in identification of “distribution of times when cars are observed on the second floor of the parking deck, passing through the region of interest 160,” [0348] “Employee's query 115 seeks arrival times 430 of vehicles”).  Whitehouse also teaches “integrating the phenomenon data and higher level semantics into the mixed corpus in real time” (see Fig. 3, [0027], [0030], “decides which sensors and related services would provide semantic information responsive to the user's query 115, formulates the application 135 to incorporate the selected sensors 155 and related services, and forwards the application 135 to an application processor,” [0033], “infers semantic information about the world using one or more of the sensor nodes 155, or the outputs from other semantic services, and incorporates this information into an event stream 150...that it adds to its output stream or that it creates at its output stream,” [0035] “interpret data obtained from the sensor nodes 155, thereby creating new semantic applications...The semantic services 205 are converted into a set of rules with pre-conditions (i.e., inputs) and post-conditions (i.e., outputs). Sensors 155 are converted into a set of rules with only post-conditions,” [0037], “Because the inference engine 170 reuses existing instances of services 205 whenever possible, it automatically and efficiently reuses services, resources, and operations that are being performed by or for other users 105 without the need for explicit, knowing cooperation between the users 105,” [0039] – [0040], “The query processor or query engine 120 propagates these constraints through the components in a service graph created to prove the user's query 115” and “The query planning process 305 generates a service graph 310, which represents the services 205 and event streams 150 service graphs 310 may provide the same semantic information,” [0326] – [0327], [0345] – [0348], “When the above query 115 for the Police Officer 1205 is executed, the query processor 120 may generate the service graph 500 shown in FIG. 5, which is reproduced in FIG. 12 for convenience. When the above query 115 for the Employee 1210 is executed, the service graph 600 as shown in FIG. 6 may result, in the absence of any previous queries 115. However, in this example, the query 115 for the Police Officer 1205 has already been executed, resulting in the service graph 500 reproduced in FIG. 12. Thus, applying the teachings herein, the service graph 600 for the Employee, as shown in FIG. 6, may not need to be replicated entirely in FIG. 12. Instead, the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nath with the teachings of Whitehouse to provide semantic answers to a user’s natural language query involving time durations and for saving semantic information for reuse for other similar queries (see Whitehouse, [0022], [0036]).

The combination teaches providing a response to the query using the mixed corpus, where the response includes at least one of the raw data and phenomenon data (see Nath, [0020], [0024] – [0027], “sensor data is then formatted and presented to the user through UI 116,” [0029] “Once the user submits the query, server 102 collects the appropriate data and returns it to UI 116 for depiction in a results pane 202,” see Whitehouse, [0345] – [0348], “the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects”)

For claims 42, 51, 60, the combination teaches wherein the mobile edge capture and analytics middleware is further used to: 
identify common real time raw data and phenomenon data needs across the plurality of applications (see Nath, [0015], “asks the backend database to determine a set of relevant sensors”); and 
wherein integrating the phenomenon data and higher level semantics into the mixed corpus provides at least real time raw data and phenomenon data within the mixed corpus in real time (see Nath, [0024] – [0029], “identifying the appropriate set of sensors to respond to the user’s query, query processing attributes of the set of sensors” such that request for “weather in Seattle” or “What is the traffic on I-90 and I5 interchange?” will result in obtaining “temperature” or traffic data at sensors positioned in “specific geographic location” where data pertaining to temperature or traffic at a specific location represents a phenomenon that is smaller in volume than the entire set of real time raw data collected at the sensor(s), Whitehouse, [0345] – [0348], “the query processor 120 checks to see if any part of the service graph 500 for the Police Officer's query 115 may be used to prove the Employee's query” and “The Safety Engineer's query 115 can be proven by reusing services from both the Police Officer's query 115 and the Employee's query 115...The existing instance of the Vehicle Detection Service 535 from the Employee's application 135, however, can be reused because it infers the speeds of vehicle objects”). 

For claims 43, 52, the combination teaches wherein the mobile edge capture and analytics middleware is further used to identify edge devices within a multi-layered data capture system to collect the real time raw data (see Nath, [0014], “access to sensor readings obtained from various sensors spread throughout disparate sensor networks” where sensors represent edge devices). 

For claims 44, 53, the combination teaches wherein the edge devices comprise mobile devices (see Nath, [0014], [0023], “sensors may be of any type including, for example, temperature sensors, video cameras, humidity sensors, wind sensors, traffic sensors, parking sensors, security sensors, and so on. In FIG. 1, 

For claims 45, 54, the combination teaches wherein the mobile edge capture and analytics middleware is further used to use a common software agent executing on each identified edge device to collect the real time raw data (see Nath, [0060] where software communicating with various sensors represents common software agent). 

For claims 46, 55, the combination teaches wherein the mobile edge capture and analytics middleware is used to identify edge devices only associated with a prescribed list of entities and subject to spatial and temporal limitations on the edge devices (see Nath, [0016], “facilitates probing of random subsets from the complete list of sensors relevant to a query,” [0044] and where “geographical regions within which sensors associated with the nodes are positioned” represent spatial limitations, [0034], where “time period” associated with sensor data represents temporal limitations). 

For claims 47, 56, the combination teaches wherein: receiving the query comprises receiving the query from one of a plurality of users; and the mobile edge capture and analytics middleware considers content of the query (see Nath, [0015], “translates any queries issued by clients into a sequence of declarative 

For claims 48, 57, the combination teaches wherein: the query is associated with a given data domain; and the mobile edge capture and analytics middleware is further used to utilize data domain dependent templates to translate the query into a description of data relevant to a given data domain (see Dutta, [0020] – [0023], “Sensor data may relate to a sensor subject,” [0084], classify sensor data into “different domains” where query initiates search among different subject/domain associated with sensor data, [0103], “performs query translation from the text entered by the end-user to a format matching the indices generated by the sensor data” also representing domain dependent templates). 

For claim 49, 58, the combination teaches the method of claim 41, wherein the mobile edge capture and analytics middleware is further configured to utilize a knowledge based expert system that uses an ontology describing aspects of information needed to answer queries to translate the query into the description of data to be obtained (see Whitehouse, [0030], “The inference engine 170 can refer to a library or knowledge base (KB) 140 of services from pre-existing .



Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlbom et al., US 2003/0033318. [0009] “Real time analysis of the sensor data, coupled with domain knowledge, results in indexing of multimedia data at capture time itself. This yields the semantic information to answer complex queries about the content”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENSEN HU/Primary Examiner, Art Unit 2169